DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-16,18-20 are pending:
Claims 17 are canceled


Claim Objections
Claims are objected to because of the following informalities:  
Claim 18/19
Missing ending punctuation.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamson (US 4,936,748).
Claim 1
Adamson discloses:
“A gas turbine engine (best seen Fig1/3, engine 20) defining a radial direction (perpendicular to axial direction 21) and an axial direction (axial direction 21), the gas turbine engine comprising: 
a stationary frame (nacelle 40); 
a compressor (C4L49-53) and a turbine (turbine at turbine blades 30/32), the compressor or the turbine comprising a first plurality of rotor blades and a second plurality of rotor blades (turbine rotors 26/28 with blades 30/32), the first plurality of rotor blades and the second plurality of rotor blades alternatingly spaced along the axial direction and rotatable with one another (best seen Fig1/3); and 
a gearbox comprising a first gear coupled to the first plurality of rotor blades (gear 56 connected to rotor 26 and blades 30), a second gear coupled to the second plurality of rotor blades (gear 58 connected to rotor 28 and blades 32), and an intermediate gear positioned between the first gear and the second gear and coupled to the stationary frame (gear 60, best seen Fig1/3), the intermediate gear defining an axis of rotation (Fig1/3, axis 66 of gear 60 and shaft 62), the axis of rotation defining an angle with the radial direction less than 75 degrees (Fig1, angle is zero relative to radial direction; Fig3, angle is less than 75 degrees relative to radial direction).”
Claim 2
Adamson discloses: “The gas turbine engine of claim 1, wherein the angle the axis of rotation defines with the radial direction is less than 30 degrees (Fig1, angle is zero relative to radial direction; Fig3, angle is less than 30 degrees relative to radial direction).”
Claim 3
Adamson discloses: “The gas turbine engine of claim 1, wherein the angle the axis of rotation defines with the radial direction is less than 15 degrees (Fig1, angle is zero relative to radial direction).”
Claim 4
Adamson discloses: “The gas turbine engine of claim 1, wherein the angle the axis of rotation defines with the radial direction is zero degrees (Fig1, angle is zero relative to radial direction).”
Claim 5
Adamson discloses: “The gas turbine engine of claim 1, wherein the intermediate gear is a first intermediate gear of a plurality of intermediate gears spaced along a circumferential direction of the gas turbine engine within the gearbox (Fig1/3, gear 60 is a first of the plurality of gears 70/72/80/82/84 that are spaced circumferentially).”
Claim 6
Adamson discloses: “The gas turbine engine of claim 1, wherein the intermediate gear defines a forward end and an aft end, wherein the first gear meshes with the intermediate gear at the forward end and wherein the second gear meshes with the intermediate gear at the aft end (best seen Fig1/3).”
Claim 7
Adamson discloses: “The gas turbine engine of claim 6, wherein the first gear and the intermediate gear together define a first intersection line, wherein the second gear and the intermediate gear together define a second intersection line, wherein the first intersection line defines a first intersection angle less than 75 degrees with the radial direction, and wherein the second intersection line defines a second intersection angle less than 75 degrees with the radial direction (best seen annotated Fig1/3 below, each of first and second solid intersection lines are angled less than 75 degrees relative to the dashed radial direction).”

    PNG
    media_image1.png
    553
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    591
    media_image2.png
    Greyscale

Claim 8
Adamson discloses: “The gas turbine engine of claim 7, wherein the first intersection angle is less than 30 degrees with the radial direction, and wherein the second intersection angle is less than 30 degrees with the radial direction.” The claim language does not defined how the intersection line must be defined, other than by the intermediate gear with the first/second gear. Therefore, the annotated Fig1 below is a valid selection of the first and second solid intersection lines under the BRI of the claim language as presented, where both the first and second solid intersection lines are parallel to the dashed vertical direction.

    PNG
    media_image3.png
    555
    483
    media_image3.png
    Greyscale

Claim 9
Adamson discloses: “The gas turbine engine of claim 7, wherein the first intersection angle, the second intersection angle, and the angle the axis of rotation defines with the radial direction are each equal to about zero degrees .” The claim language does not defined how the intersection line must be defined, other than by the intermediate gear with the first/second gear. Therefore, the annotated Fig1 below is a valid selection of the first and second solid intersection lines under the BRI of the claim language as presented, where both the first and second solid intersection lines are parallel to the dashed vertical direction.

    PNG
    media_image3.png
    555
    483
    media_image3.png
    Greyscale

Claim 12
Adamson discloses: “The gas turbine engine of claim 9, wherein the turbine is a low pressure turbine (Fig1/3, turbine as shown. No high pressure turbine is required by the claim, therefore the term “low pressure turbine” is being interpreted as merely a naming convention).”
Claim 10
Adamson discloses: “The gas turbine engine of claim 7, wherein the first intersection angle and the second intersection angle are each greater than the angle the axis of rotation defines with the radial direction (best seen annotated Fig1 above).”
Claim 11
Adamson discloses: “The gas turbine engine of claim 1, wherein the turbine includes the first plurality of rotor blades and the second plurality of rotor blades, and wherein the stationary frame is a turbine frame (best seen Fig1/3).”
Claim 13
Adamson discloses: “The gas turbine engine of claim 1, wherein the gas turbine engine in an aeronautical gas turbine engine (Abstract, C1L6-12)”
Claim 16
Adamson discloses: 
“A gearbox for a gas turbine engine (best seen Fig1/3, engine 20) defining a radial direction (perpendicular to axial direction 21) and an axial direction (axial direction 21), the gas turbine engine including a stationary frame (nacelle 40), a compressor (C4L49-53), and a turbine (turbine at turbine blades 30/32), the compressor or the turbine comprising a first plurality of rotor blades and a second plurality of rotor blades alternatingly spaced (turbine rotors 26/28 with blades 30/32), the gearbox comprising 
a first gear configured to be coupled to the first plurality of rotor blades of the gas turbine engine (gear 56 connected to rotor 26 and blades 30); 
a second gear configured to be coupled to the second plurality of rotor blades of the gas turbine engine (gear 58 connected to rotor 28 and blades 32); and 
an intermediate gear (gear 60) configured to be coupled to the stationary frame of the gas turbine engine (best seen Fig1/3), the intermediate gear defining a forward end and an aft end (best seen Fig1/3), the first gear meshing with the intermediate gear at the forward end, the second gear meshing with the intermediate gear at the aft end (best seen Fig1/3), and
wherein the intermediate gear further defines an axis of rotation defining an angle with the radial direction less than 75 degrees (Fig1, angle is zero relative to radial direction; Fig3, angle is less than 75 degrees relative to radial direction).”
Claim 18
Adamson discloses: “The gearbox of claim 16, wherein the angle the axis of rotation defines with the radial direction is less than 15 degrees (Fig1, angle is zero relative to radial direction).”
Claim 19
Adamson discloses: “The gearbox of claim 16, wherein the first gear and the intermediate gear together define a first intersection line, wherein the second gear and the intermediate gear together define a second intersection line, wherein the first intersection line defines a first intersection angle less than about 75 degrees with the radial direction, and wherein the second intersection line defines a second intersection angle less than about 75 degrees with the radial direction (best seen annotated Fig1/3 below, each of first and second solid intersection lines are angled less than 75 degrees relative to the dashed radial direction).”

    PNG
    media_image1.png
    553
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    591
    media_image2.png
    Greyscale



Allowable Subject Matter
Claim 14-15, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the intermediate gear is a compound gear comprising an outer gear and an inner gear rotatable with one another, wherein one of the first gear or second gear meshes with the outer gear of the intermediate gear, and wherein the other of the first gear or second gear meshes with the inner gear of the intermediate gear.” in combination with the remaining limitations of the claim. It would not be obvious to one of ordinary skill in the art to modify the bevel gear 60 of Adamson to become a compound gear, as such a combination would require increased complexity and weight to the gas turbine arrangement of Adamson, both of which are well known disadvantages in the art.
Claim 15 is allowable based on dependency on claim 14.
Claim 20
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the intermediate gear is a compound gear comprising an outer gear and an inner gear rotatable with one another, wherein one of the first gear or second gear meshes with the outer gear of the intermediate gear, and wherein the other of the first gear or second gear meshes with the inner gear of the intermediate gear.” in combination with the remaining limitations of the claim. It would not be obvious to one of ordinary skill in the art to modify the bevel gear 60 of Adamson to become a compound gear, as such a combination would require increased complexity and weight to the gas turbine arrangement of Adamson, both of which are well known disadvantages in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,015,828 to Moniz: Fig3/4, changing the axis of rotation alpha is known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745